                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Dawn Clemons,                          )
                                       )
                    Plaintiff,         )
                                       )              Civil Action No. 6:20-cv-2686-TMC
       v.                              )
                                       )                            ORDER
Kilolo Kijakazi, 1                     )
Acting Commissioner of Social Security )
Administration,                        )
                                       )
                    Defendant.         )
___________________________________ )

       Plaintiff Dawn Clemons brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

claim for disability insurance benefits and supplemental security income benefits under Titles II

and XVI of the Social Security Act. (ECF No. 1). This matter is before the court for review of the

Report and Recommendation (“Report”) of the United States Magistrate Judge, made in

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No.

23). The Report recommends that the Commissioner’s decision be reversed and remanded pursuant

to sentence four of § 405(g) for further proceedings consistent with the Report. Id. at 10. Plaintiff,

who is represented by counsel, has not filed objections to the Report. On July 14, 2021, the

Commissioner filed a notice of intent not to file any objections to the Report. (ECF No. 24).

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit.
774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers

Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 23), which is incorporated herein by reference. The Commissioner’s

final decision is REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative review as set forth in the Report. (ECF No. 23).

       IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
July 14, 2021




                                                  2
